

 SCON 5 ENR: Setting forth the congressional budget for the United States Government for fiscal year 2021 and setting forth the appropriate budgetary levels for fiscal years 2022 through 2030.
U.S. Senate
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. CON. RES. 5IN THE SENATE OF THE UNITED STATESFebruary 5, 2021Agreed toCONCURRENT RESOLUTIONSetting forth the congressional budget for the United States Government for fiscal year 2021 and setting forth the appropriate budgetary levels for fiscal years 2022 through 2030.1.Concurrent resolution on the budget for fiscal year 2021(a)DeclarationCongress declares that this resolution is the concurrent resolution on the budget for fiscal year 2021 and that this resolution sets forth the appropriate budgetary levels for fiscal years 2022 through 2030.(b)Table of contentsThe table of contents for this concurrent resolution is as follows: Sec. 1. Concurrent resolution on the budget for fiscal year 2021.TITLE I—Recommended levels and amountsSubtitle A—Budgetary levels in both HousesSec. 1101. Recommended levels and amounts.Sec. 1102. Major functional categories.Subtitle B—Levels and amounts in the SenateSec. 1201. Social security in the Senate.Sec. 1202. Postal Service discretionary administrative expenses in the Senate.TITLE II—ReconciliationSec. 2001. Reconciliation in the House of Representatives.Sec. 2002. Reconciliation in the Senate.TITLE III—Reserve fundsSec. 3001. Reserve fund for reconciliation legislation.Sec. 3002. Reserve fund for deficit-neutral legislation.Sec. 3003. Deficit-neutral reserve fund relating to establishing a fund to provide grants to food service and drinking establishments affected by the COVID–19 pandemic.Sec. 3004. Deficit-neutral reserve fund relating to preventing tax increases on small businesses during a pandemic.Sec. 3005. Deficit-neutral reserve fund relating to the authority of States and other taxing jurisdictions to tax certain income of employees working in other States or taxing jurisdictions.Sec. 3006. Deficit-neutral reserve fund relating to targeting economic impact payments to Americans who are suffering from the effects of COVID–19.Sec. 3007. Deficit-neutral reserve fund relating to COVID–19 vaccine administration and a public awareness campaign.Sec. 3008. Deficit-neutral reserve fund relating to supporting elementary and secondary schools in States with lost revenue due to the Federal moratorium on oil and natural gas leasing on public lands and offshore waters.Sec. 3009. Deficit-neutral reserve fund relating to strengthening the Provider Relief Fund.Sec. 3010. Deficit-neutral reserve fund relating to improving services and interventions relating to sexual assault, family violence, domestic violence, dating violence, and child abuse.Sec. 3011. Deficit-neutral reserve fund relating to supporting hospitality, conventions, trade shows, entertainment, tourism, and travel and their workers.Sec. 3012. Deficit-neutral reserve fund relating to maintaining the United States Embassy in Jerusalem, Israel.Sec. 3013. Deficit-neutral reserve fund relating to increasing the Federal minimum wage during a global pandemic.Sec. 3014. Deficit-neutral reserve fund relating to funding the police.Sec. 3015. Deficit-neutral reserve fund relating to providing information online regarding the expenditure of COVID–19 relief funds.Sec. 3016. Deficit-neutral reserve fund relating to improving the solvency of Federal trust funds.Sec. 3017. Deficit-neutral reserve fund relating to Federal environmental and water policies.Sec. 3018. Deficit-neutral reserve fund relating to Federal relief funds for State or local governments.Sec. 3019. Deficit-neutral reserve fund relating to prohibiting actions by the executive branch that would make the United States more reliant on countries with weaker environmental or labor standards for oil, gas, or hardrock mineral production.Sec. 3020. Deficit-neutral reserve fund relating to expanding health savings accounts.TITLE IV—Other mattersSec. 4001. Enforcement filing.Sec. 4002. Budgetary treatment of administrative expenses.Sec. 4003. Application and effect of changes in allocations, aggregates, and other budgetary levels.Sec. 4004. Adjustments to reflect changes in concepts and definitions.Sec. 4005. Adjustment for changes in the baseline.Sec. 4006. Limitation on advance appropriations.Sec. 4007. Repeal of supermajority enforcement requirement.Sec. 4008. Exercise of rulemaking powers.IRecommended levels and amountsABudgetary levels in both Houses1101.Recommended levels and amountsThe following budgetary levels are appropriate for each of fiscal years 2021 through 2030:(1)Federal revenuesFor purposes of the enforcement of this resolution:(A)The recommended levels of Federal revenues are as follows:Fiscal year 2021: $2,303,274,000,000.Fiscal year 2022: $2,768,717,000,000.Fiscal year 2023: $2,971,083,000,000.Fiscal year 2024: $3,092,643,000,000.Fiscal year 2025: $3,236,199,000,000.Fiscal year 2026: $3,514,253,000,000.Fiscal year 2027: $3,762,577,000,000.Fiscal year 2028: $3,883,209,000,000.Fiscal year 2029: $4,007,991,000,000.Fiscal year 2030: $4,121,665,000,000.(B)The amounts by which the aggregate levels of Federal revenues should be changed are as follows:Fiscal year 2021: −$15,670,000,000.Fiscal year 2022: −$17,390,000,000.Fiscal year 2023: $102,000,000.Fiscal year 2024: $226,000,000.Fiscal year 2025: $216,000,000.Fiscal year 2026: $181,000,000.Fiscal year 2027: $98,000,000.Fiscal year 2028: −$106,000,000.Fiscal year 2029: −$121,000,000.Fiscal year 2030: −$128,000,000.(2)New budget authorityFor purposes of the enforcement of this resolution, the appropriate levels of total new budget authority are as follows:Fiscal year 2021: $6,020,543,000,000.Fiscal year 2022: $4,091,342,000,000.Fiscal year 2023: $4,011,132,000,000.Fiscal year 2024: $4,072,784,000,000.Fiscal year 2025: $4,267,538,000,000.Fiscal year 2026: $4,449,047,000,000.Fiscal year 2027: $4,642,875,000,000.Fiscal year 2028: $4,960,846,000,000.Fiscal year 2029: $5,082,932,000,000.Fiscal year 2030: $5,471,756,000,000.(3)Budget
 outlaysFor purposes of the enforcement of this resolution, the appropriate levels of total budget outlays are as follows:Fiscal year 2021: $6,140,857,000,000.Fiscal year 2022: $4,298,244,000,000.Fiscal year 2023: $4,070,343,000,000.Fiscal year 2024: $4,070,242,000,000.Fiscal year 2025: $4,250,436,000,000.Fiscal year 2026: $4,425,376,000,000.Fiscal year 2027: $4,606,887,000,000.Fiscal year 2028: $4,950,170,000,000.Fiscal year 2029: $5,019,083,000,000.Fiscal year 2030: $5,419,949,000,000.(4)DeficitsFor purposes of the enforcement of this resolution, the amounts of the deficits are as follows:Fiscal year 2021: $3,837,583,000,000.Fiscal year 2022: $1,529,527,000,000.Fiscal year 2023: $1,099,260,000,000.Fiscal year 2024: $977,599,000,000.Fiscal year 2025: $1,014,237,000,000.Fiscal year 2026: $911,123,000,000.Fiscal year 2027: $844,310,000,000.Fiscal year 2028: $1,066,961,000,000.Fiscal year 2029: $1,011,092,000,000.Fiscal year 2030: $1,298,284,000,000.(5)Public debtPursuant to section 301(a)(5) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)(5)), the appropriate levels of the public debt are as follows:Fiscal year 2021: $29,943,000,000,000.Fiscal year 2022: $31,647,000,000,000.Fiscal year 2023: $32,911,000,000,000.Fiscal year 2024: $34,102,000,000,000.Fiscal year 2025: $35,262,000,000,000.Fiscal year 2026: $36,311,000,000,000.Fiscal year 2027: $37,261,000,000,000.Fiscal year 2028: $38,443,000,000,000.Fiscal year 2029: $39,652,000,000,000.Fiscal year 2030: $41,068,000,000,000.(6)Debt held by the publicThe appropriate levels of debt held by the public are as follows:Fiscal year 2021: $24,081,000,000,000.Fiscal year 2022: $25,818,000,000,000.Fiscal year 2023: $27,153,000,000,000.Fiscal year 2024: $28,380,000,000,000.Fiscal year 2025: $29,610,000,000,000.Fiscal year 2026: $30,730,000,000,000.Fiscal year 2027: $31,882,000,000,000.Fiscal year 2028: $33,333,000,000,000.Fiscal year 2029: $34,768,000,000,000.Fiscal year 2030: $36,518,000,000,000.1102.Major functional categoriesCongress determines and declares that the appropriate levels of new budget authority and outlays for fiscal years 2021 through 2030 for each major functional category are:(1)National Defense (050):Fiscal year 2021:(A)New budget authority, $762,552,000,000.(B)Outlays, $748,719,000,000.Fiscal year 2022:(A)New budget authority, $776,986,000,000.(B)Outlays, $766,960,000,000.Fiscal year 2023:(A)New budget authority, $792,882,000,000.(B)Outlays, $773,777,000,000.Fiscal year 2024:(A)New budget authority, $810,362,000,000.(B)Outlays, $782,210,000,000.Fiscal year 2025:(A)New budget authority, $828,950,000,000.(B)Outlays, $804,311,000,000.Fiscal year 2026:(A)New budget authority, $847,993,000,000.(B)Outlays, $821,641,000,000.Fiscal year 2027:(A)New budget authority, $868,011,000,000.(B)Outlays, $840,472,000,000.Fiscal year 2028:(A)New budget authority, $888,637,000,000.(B)Outlays, $865,412,000,000.Fiscal year 2029:(A)New budget authority, $909,676,000,000.(B)Outlays, $874,729,000,000.Fiscal year 2030:(A)New budget authority, $931,654,000,000.(B)Outlays, $901,459,000,000.(2)International Affairs (150):Fiscal year 2021:(A)New budget authority, $85,042,000,000.(B)Outlays, $47,310,000,000.Fiscal year 2022:(A)New budget authority, $64,249,000,000.(B)Outlays, $58,941,000,000.Fiscal year 2023:(A)New budget authority, $60,410,000,000.(B)Outlays, $60,004,000,000.Fiscal year 2024:(A)New budget authority, $61,722,000,000.(B)Outlays, $59,578,000,000.Fiscal year 2025:(A)New budget authority, $63,114,000,000.(B)Outlays, $60,371,000,000.Fiscal year 2026:(A)New budget authority, $64,518,000,000.(B)Outlays, $61,851,000,000.Fiscal year 2027:(A)New budget authority, $66,053,000,000.(B)Outlays, $63,271,000,000.Fiscal year 2028:(A)New budget authority, $67,608,000,000.(B)Outlays, $64,814,000,000.Fiscal year 2029:(A)New budget authority, $69,140,000,000.(B)Outlays, $66,100,000,000.Fiscal year 2030:(A)New budget authority, $70,703,000,000.(B)Outlays, $67,498,000,000.(3)General Science, Space, and Technology (250):Fiscal year 2021:(A)New budget authority, $38,543,000,000.(B)Outlays, $35,563,000,000.Fiscal year 2022:(A)New budget authority, $38,029,000,000.(B)Outlays, $37,267,000,000.Fiscal year 2023:(A)New budget authority, $38,791,000,000.(B)Outlays, $38,167,000,000.Fiscal year 2024:(A)New budget authority, $39,609,000,000.(B)Outlays, $38,841,000,000.Fiscal year 2025:(A)New budget authority, $40,471,000,000.(B)Outlays, $39,604,000,000.Fiscal year 2026:(A)New budget authority, $41,342,000,000.(B)Outlays, $40,432,000,000.Fiscal year 2027:(A)New budget authority, $42,249,000,000.(B)Outlays, $41,291,000,000.Fiscal year 2028:(A)New budget authority, $43,169,000,000.(B)Outlays, $42,181,000,000.Fiscal year 2029:(A)New budget authority, $44,096,000,000.(B)Outlays, $43,095,000,000.Fiscal year 2030:(A)New budget authority, $45,065,000,000.(B)Outlays, $44,035,000,000. (4)Energy (270):Fiscal year 2021:(A)New budget authority, $4,057,000,000.(B)Outlays, $5,280,000,000.Fiscal year 2022:(A)New budget authority, $6,050,000,000.(B)Outlays, $5,076,000,000.Fiscal year 2023:(A)New budget authority, $5,730,000,000.(B)Outlays, $4,542,000,000.Fiscal year 2024:(A)New budget authority, $5,834,000,000.(B)Outlays, $4,760,000,000.Fiscal year 2025:(A)New budget authority, $5,948,000,000.(B)Outlays, $4,857,000,000.Fiscal year 2026:(A)New budget authority, $5,819,000,000.(B)Outlays, $4,810,000,000.Fiscal year 2027:(A)New budget authority, $5,928,000,000.(B)Outlays, $4,886,000,000.Fiscal year 2028:(A)New budget authority, $7,846,000,000.(B)Outlays, $6,806,000,000.Fiscal year 2029:(A)New budget authority, $8,318,000,000.(B)Outlays, $7,337,000,000.Fiscal year 2030:(A)New budget authority, $8,502,000,000.(B)Outlays, $7,601,000,000.(5)Natural Resources and Environment (300):Fiscal year 2021:(A)New budget authority, $50,042,000,000.(B)Outlays, $47,053,000,000.Fiscal year 2022:(A)New budget authority, $51,243,000,000.(B)Outlays, $49,042,000,000.Fiscal year 2023:(A)New budget authority, $53,061,000,000.(B)Outlays, $50,890,000,000.Fiscal year 2024:(A)New budget authority, $54,116,000,000.(B)Outlays, $52,475,000,000.Fiscal year 2025:(A)New budget authority, $55,219,000,000.(B)Outlays, $54,269,000,000.Fiscal year 2026:(A)New budget authority, $54,734,000,000.(B)Outlays, $55,807,000,000.Fiscal year 2027:(A)New budget authority, $55,899,000,000.(B)Outlays, $57,090,000,000.Fiscal year 2028:(A)New budget authority, $57,141,000,000.(B)Outlays, $58,098,000,000.Fiscal year 2029:(A)New budget authority, $58,378,000,000.(B)Outlays, $59,056,000,000.Fiscal year 2030:(A)New budget authority, $59,616,000,000.(B)Outlays, $59,946,000,000.(6)Agriculture (350):Fiscal year 2021:(A)New budget authority, $49,067,000,000.(B)Outlays, $50,970,000,000.Fiscal year 2022:(A)New budget authority, $28,047,000,000.(B)Outlays, $28,576,000,000.Fiscal year 2023:(A)New budget authority, $28,130,000,000.(B)Outlays, $27,794,000,000.Fiscal year 2024:(A)New budget authority, $27,909,000,000.(B)Outlays, $27,424,000,000.Fiscal year 2025:(A)New budget authority, $27,496,000,000.(B)Outlays, $26,898,000,000.Fiscal year 2026:(A)New budget authority, $27,675,000,000.(B)Outlays, $27,055,000,000.Fiscal year 2027:(A)New budget authority, $27,535,000,000.(B)Outlays, $26,873,000,000.Fiscal year 2028:(A)New budget authority, $27,715,000,000.(B)Outlays, $27,072,000,000.Fiscal year 2029:(A)New budget authority, $27,752,000,000.(B)Outlays, $27,083,000,000.Fiscal year 2030:(A)New budget authority, $28,058,000,000.(B)Outlays, $27,392,000,000.(7)Commerce and Housing Credit (370):Fiscal year 2021:(A)New budget authority, −$242,699,000,000.(B)Outlays, $327,529,000,000.Fiscal year 2022:(A)New budget authority, $19,497,000,000.(B)Outlays, $36,392,000,000.Fiscal year 2023:(A)New budget authority, $20,198,000,000. (B)Outlays, $18,376,000,000.Fiscal year 2024:(A)New budget authority, $21,159,000,000.(B)Outlays, $18,015,000,000.Fiscal year 2025:(A)New budget authority, $20,943,000,000.(B)Outlays, $16,507,000,000.Fiscal year 2026:(A)New budget authority, $21,827,000,000.(B)Outlays, $15,783,000,000.Fiscal year 2027:(A)New budget authority, $22,117,000,000.(B)Outlays, $15,520,000,000.Fiscal year 2028:(A)New budget authority, $21,953,000,000.(B)Outlays, $16,174,000,000.Fiscal year 2029:(A)New budget authority, $22,222,000,000.(B)Outlays, $15,056,000,000.Fiscal year 2030:(A)New budget authority, $21,683,000,000.(B)Outlays, $13,389,000,000.(8)Transportation (400):Fiscal year 2021:(A)New budget authority, $206,391,000,000.(B)Outlays, $185,619,000,000.Fiscal year 2022:(A)New budget authority, $104,160,000,000.(B)Outlays, $119,664,000,000.Fiscal year 2023:(A)New budget authority, $104,738,000,000.(B)Outlays, $112,309,000,000.Fiscal year 2024:(A)New budget authority, $105,569,000,000.(B)Outlays, $105,989,000,000.Fiscal year 2025:(A)New budget authority, $106,120,000,000.(B)Outlays, $108,527,000,000.Fiscal year 2026:(A)New budget authority, $107,067,000,000.(B)Outlays, $111,187,000,000.Fiscal year 2027:(A)New budget authority, $108,278,000,000.(B)Outlays, $113,982,000,000.Fiscal year 2028:(A)New budget authority, $109,339,000,000.(B)Outlays, $116,164,000,000.Fiscal year 2029:(A)New budget authority, $110,222,000,000.(B)Outlays, $118,680,000,000.Fiscal year 2030:(A)New budget authority, $111,372,000,000.(B)Outlays, $121,056,000,000.(9)Community and Regional Development (450):Fiscal year 2021:(A)New budget authority, $127,525,000,000.(B)Outlays, $98,043,000,000.Fiscal year 2022:(A)New budget authority, $32,000,000,000.(B)Outlays, $51,963,000,000.Fiscal year 2023:(A)New budget authority, $32,624,000,000.(B)Outlays, $48,433,000,000.Fiscal year 2024:(A)New budget authority, $33,318,000,000.(B)Outlays, $45,776,000,000.Fiscal year 2025:(A)New budget authority, $34,031,000,000.(B)Outlays, $43,758,000,000.Fiscal year 2026:(A)New budget authority, $34,763,000,000.(B)Outlays, $42,053,000,000.Fiscal year 2027:(A)New budget authority, $35,520,000,000.(B)Outlays, $42,217,000,000.Fiscal year 2028:(A)New budget authority, $36,283,000,000.(B)Outlays, $42,162,000,000.Fiscal year 2029:(A)New budget authority, $37,048,000,000.(B)Outlays, $42,100,000,000.Fiscal year 2030:(A)New budget authority, $37,843,000,000.(B)Outlays, $42,189,000,000.(10)Education, Training, Employment, and Social Services (500):Fiscal year 2021:(A)New budget authority, $372,350,000,000.(B)Outlays, $160,006,000,000.Fiscal year 2022:(A)New budget authority, $115,812,000,000.(B)Outlays, $178,392,000,000.Fiscal year 2023:(A)New budget authority, $116,259,000,000.(B)Outlays, $154,773,000,000.Fiscal year 2024:(A)New budget authority, $118,661,000,000.(B)Outlays, $150,171,000,000.Fiscal year 2025:(A)New budget authority, $121,803,000,000.(B)Outlays, $144,105,000,000.Fiscal year 2026:(A)New budget authority, $125,194,000,000.(B)Outlays, $134,645,000,000.Fiscal year 2027:(A)New budget authority, $128,638,000,000.(B)Outlays, $130,729,000,000.Fiscal year 2028:(A)New budget authority, $132,003,000,000.(B)Outlays, $131,492,000,000.Fiscal year 2029:(A)New budget authority, $134,674,000,000.(B)Outlays, $132,652,000,000.Fiscal year 2030:(A)New budget authority, $137,812,000,000.(B)Outlays, $135,558,000,000.(11)Health (550):Fiscal year 2021:(A)New budget authority, $943,093,000,000.(B)Outlays, $882,818,000,000.Fiscal year 2022:(A)New budget authority, $748,503,000,000.(B)Outlays, $797,760,000,000.Fiscal year 2023:(A)New budget authority, $713,126,000,000.(B)Outlays, $722,016,000,000.Fiscal year 2024:(A)New budget authority, $720,847,000,000.(B)Outlays, $730,335,000,000.Fiscal year 2025:(A)New budget authority, $754,383,000,000.(B)Outlays, $753,709,000,000.Fiscal year 2026:(A)New budget authority, $790,057,000,000.(B)Outlays, $785,131,000,000.Fiscal year 2027:(A)New budget authority, $825,982,000,000.(B)Outlays, $820,641,000,000.Fiscal year 2028:(A)New budget authority, $858,454,000,000.(B)Outlays, $858,986,000,000.Fiscal year 2029:(A)New budget authority, $900,409,000,000.(B)Outlays, $901,525,000,000.Fiscal year 2030:(A)New budget authority, $955,814,000,000.(B)Outlays, $946,672,000,000.(12)Medicare (570):Fiscal year 2021:(A)New budget authority, $766,853,000,000.(B)Outlays, $766,005,000,000.Fiscal year 2022:(A)New budget authority, $745,579,000,000.(B)Outlays, $745,556,000,000.Fiscal year 2023:(A)New budget authority, $838,359,000,000.(B)Outlays, $838,200,000,000.Fiscal year 2024:(A)New budget authority, $851,671,000,000.(B)Outlays, $851,452,000,000.Fiscal year 2025:(A)New budget authority, $958,756,000,000.(B)Outlays, $958,451,000,000.Fiscal year 2026:(A)New budget authority, $1,026,856,000,000.(B)Outlays, $1,026,484,000,000.Fiscal year 2027:(A)New budget authority, $1,098,460,000,000.(B)Outlays, $1,098,027,000,000.Fiscal year 2028:(A)New budget authority, $1,244,688,000,000.(B)Outlays, $1,244,201,000,000.Fiscal year 2029:(A)New budget authority, $1,184,583,000,000.(B)Outlays, $1,184,048,000,000.Fiscal year 2030:(A)New budget authority, $1,331,736,000,000.(B)Outlays, $1,331,161,000,000.(13)Income Security (600):Fiscal year 2021:(A)New budget authority, $1,845,601,000,000.(B)Outlays, $1,779,410,000,000.Fiscal year 2022:(A)New budget authority, $770,908,000,000.(B)Outlays, $805,014,000,000.Fiscal year 2023:(A)New budget authority, $619,246,000,000.(B)Outlays, $628,956,000,000.Fiscal year 2024:(A)New budget authority, $620,759,000,000.(B)Outlays, $612,726,000,000.Fiscal year 2025:(A)New budget authority, $632,210,000,000.(B)Outlays, $624,207,000,000.Fiscal year 2026:(A)New budget authority, $640,597,000,000.(B)Outlays, $638,103,000,000.Fiscal year 2027:(A)New budget authority, $633,758,000,000.(B)Outlays, $627,362,000,000.Fiscal year 2028:(A)New budget authority, $645,839,000,000.(B)Outlays, $643,707,000,000.Fiscal year 2029:(A)New budget authority, $641,962,000,000.(B)Outlays, $627,556,000,000.Fiscal year 2030:(A)New budget authority, $657,398,000,000.(B)Outlays, $648,615,000,000.(14)Social Security (650):Fiscal year 2021:(A)New budget authority, $40,594,000,000.(B)Outlays, $40,598,000,000.Fiscal year 2022:(A)New budget authority, $42,633,000,000.(B)Outlays, $42,633,000,000.Fiscal year 2023:(A)New budget authority, $45,486,000,000.(B)Outlays, $45,486,000,000.Fiscal year 2024:(A)New budget authority, $48,621,000,000.(B)Outlays, $48,621,000,000.Fiscal year 2025:(A)New budget authority, $52,151,000,000.(B)Outlays, $52,151,000,000.Fiscal year 2026:(A)New budget authority, $62,223,000,000.(B)Outlays, $62,223,000,000.Fiscal year 2027:(A)New budget authority, $68,685,000,000.(B)Outlays, $68,685,000,000.Fiscal year 2028:(A)New budget authority, $73,712,000,000.(B)Outlays, $73,712,000,000.Fiscal year 2029:(A)New budget authority, $78,912,000,000.(B)Outlays, $78,912,000,000.Fiscal year 2030:(A)New budget authority, $83,948,000,000.(B)Outlays, $83,948,000,000.(15)Veterans Benefits and Services (700):Fiscal year 2021:(A)New budget authority, $258,560,000,000.(B)Outlays, $250,738,000,000.Fiscal year 2022:(A)New budget authority, $243,210,000,000.(B)Outlays, $267,893,000,000.Fiscal year 2023:(A)New budget authority, $249,723,000,000.(B)Outlays, $251,696,000,000.Fiscal year 2024:(A)New budget authority, $256,945,000,000.(B)Outlays, $244,770,000,000.Fiscal year 2025:(A)New budget authority, $264,708,000,000.(B)Outlays, $263,284,000,000.Fiscal year 2026:(A)New budget authority, $272,216,000,000.(B)Outlays, $270,636,000,000.Fiscal year 2027:(A)New budget authority, $280,109,000,000.(B)Outlays, $278,409,000,000.Fiscal year 2028:(A)New budget authority, $288,040,000,000.(B)Outlays, $299,629,000,000.Fiscal year 2029:(A)New budget authority, $296,740,000,000.(B)Outlays, $281,467,000,000.Fiscal year 2030:(A)New budget authority, $305,496,000,000.(B)Outlays, $303,520,000,000.(16)Administration of Justice (750):Fiscal year 2021:(A)New budget authority, $72,961,000,000.(B)Outlays, $74,900,000,000.Fiscal year 2022:(A)New budget authority, $76,879,000,000.(B)Outlays, $73,320,000,000.Fiscal year 2023:(A)New budget authority, $74,336,000,000.(B)Outlays, $73,557,000,000.Fiscal year 2024:(A)New budget authority, $75,600,000,000.(B)Outlays, $75,011,000,000.Fiscal year 2025:(A)New budget authority, $76,413,000,000.(B)Outlays, $76,155,000,000.Fiscal year 2026:(A)New budget authority, $78,161,000,000.(B)Outlays, $77,827,000,000.Fiscal year 2027:(A)New budget authority, $80,010,000,000.(B)Outlays, $79,533,000,000.Fiscal year 2028:(A)New budget authority, $81,961,000,000.(B)Outlays, $80,963,000,000.Fiscal year 2029:(A)New budget authority, $83,994,000,000.(B)Outlays, $82,930,000,000.Fiscal year 2030:(A)New budget authority, $92,786,000,000.(B)Outlays, $91,769,000,000.(17)General Government (800):Fiscal year 2021:(A)New budget authority, $375,971,000,000.(B)Outlays, $376,468,000,000.Fiscal year 2022:(A)New budget authority, $24,837,000,000.(B)Outlays, $24,899,000,000.Fiscal year 2023:(A)New budget authority, $24,888,000,000.(B)Outlays, $24,787,000,000.Fiscal year 2024:(A)New budget authority, $25,205,000,000.(B)Outlays, $24,961,000,000.Fiscal year 2025:(A)New budget authority, $25,885,000,000.(B)Outlays, $25,481,000,000.Fiscal year 2026:(A)New budget authority, $26,483,000,000.(B)Outlays, $26,036,000,000.Fiscal year 2027:(A)New budget authority, $27,170,000,000.(B)Outlays, $26,711,000,000.Fiscal year 2028:(A)New budget authority, $27,869,000,000.(B)Outlays, $27,402,000,000.Fiscal year 2029:(A)New budget authority, $28,621,000,000.(B)Outlays, $28,137,000,000.Fiscal year 2030:(A)New budget authority, $29,416,000,000.(B)Outlays, $28,918,000,000.(18)Net Interest (900):Fiscal year 2021:(A)New budget authority, $365,131,000,000.(B)Outlays, $365,131,000,000.Fiscal year 2022:(A)New budget authority, $345,959,000,000.(B)Outlays, $345,959,000,000.Fiscal year 2023:(A)New budget authority, $336,379,000,000.(B)Outlays, $336,379,000,000.Fiscal year 2024:(A)New budget authority, $332,881,000,000.(B)Outlays, $332,881,000,000.Fiscal year 2025:(A)New budget authority, $341,018,000,000.(B)Outlays, $341,018,000,000.Fiscal year 2026:(A)New budget authority, $367,269,000,000.(B)Outlays, $367,269,000,000.Fiscal year 2027:(A)New budget authority, $418,442,000,000.(B)Outlays, $418,442,000,000.Fiscal year 2028:(A)New budget authority, $502,412,000,000.(B)Outlays, $502,412,000,000.Fiscal year 2029:(A)New budget authority, $605,086,000,000.(B)Outlays, $605,086,000,000.Fiscal year 2030:(A)New budget authority, $727,019,000,000.(B)Outlays, $727,019,000,000.(19)Allowances (920):Fiscal year 2021:(A)New budget authority, −$25,000,000.(B)Outlays, $0.Fiscal year 2022:(A)New budget authority, −$33,933,000,000.(B)Outlays, −$27,630,000,000.Fiscal year 2023:(A)New budget authority, −$34,686,000,000.(B)Outlays, −$31,376,000,000.Fiscal year 2024:(A)New budget authority, −$35,495,000,000.(B)Outlays, −$33,380,000,000.Fiscal year 2025:(A)New budget authority, −$36,367,000,000.(B)Outlays, −$34,806,000,000.Fiscal year 2026:(A)New budget authority, −$37,240,000,000.(B)Outlays, −$35,938,000,000.Fiscal year 2027:(A)New budget authority, −$38,152,000,000.(B)Outlays, −$36,942,000,000.Fiscal year 2028:(A)New budget authority, −$38,991,000,000.(B)Outlays, −$37,890,000,000.Fiscal year 2029:(A)New budget authority, −$39,927,000,000.(B)Outlays, −$38,847,000,000.Fiscal year 2030:(A)New budget authority, −$40,906,000,000.(B)Outlays, −$39,817,000,000.(20)Undistributed Offsetting Receipts (950):Fiscal year 2021:(A)New budget authority, −$101,066,000,000.(B)Outlays, −$101,303,000,000.Fiscal year 2022:(A)New budget authority, −$109,306,000,000.(B)Outlays, −$109,433,000,000.Fiscal year 2023:(A)New budget authority, −$108,548,000,000.(B)Outlays, −$108,423,000,000.Fiscal year 2024:(A)New budget authority, −$102,509,000,000.(B)Outlays, −$102,374,000,000.Fiscal year 2025:(A)New budget authority, −$105,714,000,000.(B)Outlays, −$112,421,000,000.Fiscal year 2026:(A)New budget authority, −$108,507,000,000.(B)Outlays, −$107,659,000,000.Fiscal year 2027:(A)New budget authority, −$111,817,000,000.(B)Outlays, −$110,312,000,000.Fiscal year 2028:(A)New budget authority, −$114,832,000,000.(B)Outlays, −$113,327,000,000.Fiscal year 2029:(A)New budget authority, −$118,974,000,000.(B)Outlays, −$117,619,000,000.Fiscal year 2030:(A)New budget authority, −$123,259,000,000.(B)Outlays, −$121,979,000,000. BLevels and amounts in the Senate1201.Social security in the Senate(a)Social Security RevenuesFor purposes of Senate enforcement under sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633 and 642), the amounts of revenues of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund are as follows:Fiscal year 2021: $898,089,000,000.Fiscal year 2022: $930,023,000,000.Fiscal year 2023: $996,745,000,000.Fiscal year 2024: $1,040,533,000,000.Fiscal year 2025: $1,085,441,000,000.Fiscal year 2026: $1,133,139,000,000.Fiscal year 2027: $1,182,469,000,000.Fiscal year 2028: $1,231,717,000,000.Fiscal year 2029: $1,279,075,000,000.Fiscal year 2030: $1,326,172,000,000.(b)Social Security OutlaysFor purposes of Senate enforcement under sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633 and 642), the amounts of outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund are as follows:Fiscal year 2021: $1,101,575,000,000.Fiscal year 2022: $1,158,817,000,000.Fiscal year 2023: $1,222,448,000,000.Fiscal year 2024: $1,292,270,000,000.Fiscal year 2025: $1,365,124,000,000.Fiscal year 2026: $1,434,051,000,000.Fiscal year 2027: $1,506,794,000,000.Fiscal year 2028: $1,586,096,000,000.Fiscal year 2029: $1,666,850,000,000.Fiscal year 2030: $1,750,666,000,000.(c)Social Security Administrative
 ExpensesIn the Senate, the amounts of new budget authority and budget outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for administrative expenses are as follows:Fiscal year 2021:(A)New budget authority, $5,650,000,000.(B)Outlays, $5,665,000,000.Fiscal year 2022:(A)New budget authority, $6,345,000,000.(B)Outlays, $6,318,000,000.Fiscal year 2023:(A)New budget authority, $6,502,000,000.(B)Outlays, $6,462,000,000.Fiscal year 2024:(A)New budget authority, $6,672,000,000.(B)Outlays, $6,629,000,000.Fiscal year 2025:(A)New budget authority, $6,856,000,000.(B)Outlays, $6,808,000,000.Fiscal year 2026:(A)New budget authority, $7,048,000,000.(B)Outlays, $6,998,000,000.Fiscal year 2027:(A)New budget authority, $7,247,000,000.(B)Outlays, $7,195,000,000.Fiscal year 2028:(A)New budget authority, $7,458,000,000.(B)Outlays, $7,403,000,000.Fiscal year 2029:(A)New budget authority, $7,678,000,000.(B)Outlays, $7,621,000,000.Fiscal year 2030:(A)New budget authority, $7,908,000,000.(B)Outlays, $7,847,000,000. 1202.Postal Service discretionary administrative expenses in the SenateIn the Senate, the amounts of new budget authority and budget outlays of the Postal Service for discretionary administrative expenses are as follows:Fiscal year 2021:(A)New budget authority, $267,000,000.(B)Outlays, $268,000,000.Fiscal year 2022:(A)New budget authority, $282,000,000.(B)Outlays, $282,000,000.Fiscal year 2023:(A)New budget authority, $289,000,000.(B)Outlays, $289,000,000.Fiscal year 2024:(A)New budget authority, $298,000,000.(B)Outlays, $298,000,000.Fiscal year 2025:(A)New budget authority, $308,000,000.(B)Outlays, $308,000,000.Fiscal year 2026:(A)New budget authority, $317,000,000.(B)Outlays, $317,000,000.Fiscal year 2027:(A)New budget authority, $328,000,000.(B)Outlays, $328,000,000.Fiscal year 2028:(A)New budget authority, $338,000,000.(B)Outlays, $338,000,000.Fiscal year 2029:(A)New budget authority, $350,000,000.(B)Outlays, $349,000,000.Fiscal year 2030:(A)New budget authority, $362,000,000.(B)Outlays, $361,000,000. IIReconciliation2001.Reconciliation in the House of Representatives(a)Committee on AgricultureThe Committee on Agriculture of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $16,112,000,000 for the period of fiscal years 2021 through 2030.(b)Committee on Education and LaborThe Committee on Education and Labor of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $357,926,000,000 for the period of fiscal years 2021 through 2030.(c)Committee on Energy and CommerceThe Committee on Energy and Commerce of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $188,498,000,000 for the period of fiscal years 2021 through 2030.(d)Committee on Financial ServicesThe Committee on Financial Services of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $75,000,000,000 for the period of fiscal years 2021 through 2030.(e)Committee on Foreign AffairsThe Committee on Foreign Affairs of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $10,000,000,000 for the period of fiscal years 2021 through 2030.(f)Committee on Natural ResourcesThe Committee on Natural Resources of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $1,005,000,000 for the period of fiscal years 2021 through 2030.(g)Committee on Oversight and ReformThe Committee on Oversight and Reform of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $350,690,000,000 for the period of fiscal years 2021 through 2030.(h)Committee on Science, Space, and TechnologyThe Committee on Science, Space, and Technology of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $750,000,000 for the period of fiscal years 2021 through 2030.(i)Committee on Small BusinessThe Committee on Small Business of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $50,000,000,000 for the period of fiscal years 2021 through 2030.(j)Committee on Transportation and InfrastructureThe Committee on Transportation and Infrastructure of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $95,620,000,000 for the period of fiscal years 2021 through 2030.(k)Committee on Veterans’ AffairsThe Committee on Veterans’ Affairs of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $17,000,000,000 for the period of fiscal years 2021 through 2030.(l)Committee on Ways and MeansThe Committee on Ways and Means of the House of Representatives shall submit changes in laws within its jurisdiction to increase the deficit by not more than $940,718,000,000 for the period of fiscal years 2021 through 2030.(m)SubmissionsIn the House of Representatives, not later than February 16, 2021, the committees named in the subsections of this section shall submit their recommendations to the Committee on the Budget of the House of Representatives to carry out this section.2002.Reconciliation in the Senate(a)Committee on Agriculture, Nutrition, and ForestryThe Committee on Agriculture, Nutrition, and Forestry of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $22,717,000,000 for the period of fiscal years 2021 through 2030.(b)Committee on Banking, Housing, and Urban AffairsThe Committee on Banking, Housing, and Urban Affairs of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $89,250,000,000 for the period of fiscal years 2021 through 2030.(c)Committee on Commerce, Science, and TransportationThe Committee on Commerce, Science, and Transportation of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $35,903,000,000 for the period of fiscal years 2021 through 2030. (d)Committee on Environment and Public WorksThe Committee on Environment and Public Works of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $3,206,500,000 for the period of fiscal years 2021 through 2030.(e)Committee on FinanceThe Committee on Finance of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $1,296,487,000,000 for the period of fiscal years 2021 through 2030.(f)Committee on Foreign RelationsThe Committee on Foreign Relations of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $10,000,000,000 for the period of fiscal years 2021 through 2030.(g)Committee on Health, Education, Labor, and PensionsThe Committee on Health, Education, Labor, and Pensions of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $304,956,000,000 for the period of fiscal years 2021 through 2030.(h)Committee on Homeland Security and Governmental AffairsThe Committee on Homeland Security and Governmental Affairs of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $50,687,000,000 for the period of fiscal years 2021 through 2030.(i)Committee on Indian AffairsThe Committee on Indian Affairs of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $8,604,000,000 for the period of fiscal years 2021 through 2030.(j)Committee on Small Business and EntrepreneurshipThe Committee on Small Business and Entrepreneurship of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $50,000,000,000 for the period of fiscal years 2021 through 2030.(k)Committee on Veterans’ AffairsThe Committee on Veterans’ Affairs of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $17,000,000,000 for the period of fiscal years 2021 through 2030.(l)SubmissionsIn the Senate, not later than February 16, 2021, the Committees named in the subsections of this section shall submit their recommendations to the Committee on the Budget of the Senate. Upon receiving all such recommendations, the Committee on the Budget of the Senate shall report to the Senate a reconciliation bill carrying out all such recommendations without any substantive revision.IIIReserve funds3001.Reserve fund for reconciliation legislation(a)House of Representatives(1)In generalIn the House of the Representatives, the chair of the Committee on the Budget may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for any bill or joint resolution considered pursuant to section 2001 containing the recommendations of one or more committees, or for one or more amendments to, a conference report on, or an amendment between the Houses in relation to such a bill or joint resolution, by the amounts necessary to accommodate the budgetary effects of the legislation, if the budgetary effects of the legislation comply with the reconciliation instructions under this concurrent resolution.(2)Determination of complianceFor purposes of this section, compliance with the reconciliation instructions under this concurrent resolution shall be determined by the chair of the Committee on the Budget of the House of Representatives.(3)Exception for legislationThe point of order set forth in clause 10 of rule XXI of the House of Representatives shall not apply to reconciliation legislation reported by the Committee on the Budget pursuant to submissions under section 2001.(b)Senate(1)In generalIn the Senate, the Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for any bill or joint resolution considered pursuant to section 2002 containing the recommendations of one or more committees, or for one or more amendments to, a conference report on, or an amendment between the Houses in relation to such a bill or joint resolution, by the amounts necessary to accommodate the budgetary effects of the legislation, if the budgetary effects of the legislation comply with the reconciliation instructions under this concurrent resolution.(2)Determination of complianceFor purposes of this section, compliance with the reconciliation instructions under this concurrent resolution shall be determined by the Chairman of the Committee on the Budget of the Senate.(3)Exceptions for legislation(A)Short-termSection 404 of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, as amended by section 3201(b)(2) of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, shall not apply to legislation for which the Chairman of the Committee on the Budget of the Senate has exercised the authority under paragraph (1).(B)Long-termSection 3101 of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, shall not apply to legislation for which the Chairman of the Committee on the Budget of the Senate has exercised the authority under paragraph (1).3002.Reserve fund for deficit-neutral legislationThe chair of the Committee on the Budget of the House of Representatives may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution for one or more bills, joint resolutions, amendments, or conference reports by the amounts provided in such legislation, provided that such legislation would not increase the deficit for either of the following time periods: fiscal year 2021 to fiscal year 2025 or fiscal year 2021 to fiscal year 2030.3003.Deficit-neutral reserve fund relating to establishing a fund to provide grants to food service and drinking establishments affected by the COVID–19 pandemicThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to establishing a fund to provide grants to food service and drinking establishments affected by the COVID–19 pandemic by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3004.Deficit-neutral
 reserve fund relating to preventing tax increases on small businesses during a pandemicThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to changes in Federal tax laws, which may include preventing tax increases on small businesses during any period in which a national emergency has been declared with respect to a pandemic, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3005.Deficit-neutral
 reserve fund relating to the authority of States and other taxing jurisdictions to tax certain income of employees working in other States or taxing jurisdictionsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the authority of States or other taxing jurisdictions to tax certain income of employees for employment duties performed in other States or taxing jurisdictions by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3006.Deficit-neutral
 reserve fund relating to targeting economic impact payments to Americans who are suffering from the effects of COVID–19The Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to targeting economic impact payments to Americans who are suffering from the effects of COVID–19, including provisions to ensure upper-income taxpayers are not eligible, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3007.Deficit-neutral
 reserve fund relating to COVID–19 vaccine administration and a public awareness campaignThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to strengthening and improving the process of distributing COVID–19 vaccines to States, which may include supporting States in implementing a transparent and consistent vaccine administration program and bolstering States’ public awareness campaigns to increase awareness and knowledge of the safety and effectiveness of COVID–19 vaccines (particularly among vulnerable communities, including ethnic minority populations), by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3008.Deficit-neutral
 reserve fund relating to supporting elementary and secondary schools in States with lost revenue due to the Federal moratorium on oil and natural gas leasing on public lands and offshore watersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to supporting elementary and secondary schools in States with lost revenue due to the Federal moratorium on oil and natural gas leasing on public lands and offshore waters by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3009.Deficit-neutral
 reserve fund relating to strengthening the Provider Relief FundThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to strengthening the Provider Relief Fund, which may include additional support for rural hospitals in order to preserve jobs and access to specialty services, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3010.Deficit-neutral
 reserve fund relating to improving services and interventions relating to sexual assault, family violence, domestic violence, dating violence, and child abuseThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving services and interventions for victims relating to sexual assault, family violence, domestic violence, dating violence, and child abuse, which may include funding for programs and grants authorized by the Violence Against Women Act and the Victims of Child Abuse Act, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3011.Deficit-neutral
 reserve fund relating to supporting hospitality, conventions, trade shows, entertainment, tourism, and travel and their workersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to supporting struggling Americans in relation to their employment in hospitality, including those in the convention, trade show, entertainment, tourism, and travel industries, which may include legislation that provides relief and recovery incentives, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3012.Deficit-neutral
 reserve fund relating to maintaining the United States Embassy in Jerusalem, IsraelThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the United States Embassy in Jerusalem, Israel, maintaining its current location in Jerusalem and level of operations, which may include current funding levels and security, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3013.Deficit-neutral
 reserve fund relating to increasing the Federal minimum wage during a global pandemicThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to increasing the Federal minimum wage during a global pandemic, which may include prohibiting the rate from more than doubling to $15 per hour, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3014.Deficit-neutral
 reserve fund relating to funding the policeThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to funding the Nation’s police through programs that are in within the jurisdiction of any committee of the Senate instructed under section 2002, which may include funding for law enforcement officer safety programs and fusion centers to protect the United States from domestic and international terrorists administered by the Department of Homeland Security, mental and behavioral health intervention programs administered by the Department of Health and Human Services, programs administered by the Department of Veterans Affairs to increase the hiring of military veterans as law enforcement officers, gang and youth violence education programs administered by the Department of Health and Human Services, and the Department of Education, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3015.Deficit-neutral
 reserve fund relating to providing information online regarding the expenditure of COVID–19 relief fundsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to increasing Government spending transparency, which may include requiring the President to make available online information regarding the amount of funds made available for relief from the COVID–19 pandemic that have been expended, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3016.Deficit-neutral
 reserve fund relating to improving the solvency of Federal trust fundsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving the solvency of major Federal trust funds, which may include developing recommendations and legislation to rescue programs that support surface transportation, health care services, and financial protection and security for individuals, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3017.Deficit-neutral
 reserve fund relating to Federal environmental and water policiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Federal environmental and water policies, which may include ensuring the effective and efficient implementation of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), preserving consistency and certainty in defining water features within, and exclusions from, Federal jurisdiction under that Act, or limiting or prohibiting efforts to withdraw, revoke, or amend the final rule of the Corps of Engineers and the Environmental Protection Agency entitled The Navigable Waters Protection Rule: Definition of Waters of the United States (85 Fed. Reg. 22250 (April 21, 2020)), by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3018.Deficit-neutral
 reserve fund relating to Federal relief funds for State or local governmentsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports, relating to adjustments to Federal relief funds for State or local governments within the jurisdiction of the instructed committees, which may include limitations on new or existing Federal COVID–19 relief payments to a State or locality that imposes greater limits on the content of speech, or restrictions on the religious exercise or belief, of houses of worship and faith-based organizations described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, than on secular organizations described in that section 501(c)(3) and exempt under that section 501(a), by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3019.Deficit-neutral reserve fund relating to prohibiting actions by the executive branch that would make the United States more reliant on countries with weaker environmental or labor standards for oil, gas, or hardrock mineral productionThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to prohibiting actions by the executive branch that would cause the United States to import larger quantities of oil, gas, or hardrock minerals from countries that have weaker environmental or labor standards by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. 3020.Deficit-neutral
 reserve fund relating to expanding health savings accountsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to expanding health savings accounts by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2021 through 2025 or the period of the total of fiscal years 2021 through 2030. IVOther matters4001.Enforcement filing(a)In the House of RepresentativesIn the House of Representatives, if a concurrent resolution on the budget for fiscal year 2021 is adopted without the appointment of a committee of conference on the disagreeing votes of the two Houses with respect to this concurrent resolution on the budget, for the purpose of enforcing the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) and applicable rules and requirements set forth in the concurrent resolution on the budget, the allocations provided for in this subsection shall apply in the House of Representatives in the same manner as if such allocations were in a joint explanatory statement accompanying a conference report on the budget for fiscal year 2021. The chair of the Committee on the Budget of the House of Representatives shall submit a statement for publication in the Congressional Record containing—(1)for the Committee on Appropriations, committee allocations for fiscal year 2021 consistent with title I for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633); and(2)for all committees other than the Committee on Appropriations, committee allocations consistent with title I for fiscal year 2021 and for the period of fiscal years 2021 through 2030 for the purpose of enforcing 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633).(b)In the SenateIf this concurrent resolution on the budget is agreed to by the Senate and House of Representatives without the appointment of a committee of conference on the disagreeing votes of the two Houses, the Chairman of the Committee on the Budget of the Senate may submit a statement for publication in the Congressional Record containing—(1)for the Committee on Appropriations, committee allocations for fiscal year 2021 consistent with the levels in title I for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633); and(2)for all committees other than the Committee on Appropriations, committee allocations for fiscal years 2021, 2021 through 2025, and 2021 through 2030 consistent with the levels in title I for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633).4002.Budgetary treatment of administrative expenses(a)In generalNotwithstanding section 302(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(1)), section 13301 of the Budget Enforcement Act of 1990 (2 U.S.C. 632 note), and section 2009a of title 39, United States Code, the report or the joint explanatory statement, as applicable, accompanying this concurrent resolution on the budget shall include in an allocation under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the Committee on Appropriations of the applicable House of Congress amounts for the discretionary administrative expenses of the Social Security Administration and the United States Postal Service.(b)Special ruleIn the House of Representatives and the Senate, for purposes of enforcing section 302(f) of the Congressional Budget Act of 1974 (2 U.S.C. 633(f)), estimates of the level of total new budget authority and total outlays provided by a measure shall include any discretionary amounts described in subsection (a).4003.Application and effect of changes in allocations, aggregates, and other budgetary levels(a)ApplicationAny adjustments of allocations, aggregates, and other budgetary levels made pursuant to this concurrent resolution shall—(1)apply while that measure is under consideration;(2)take effect upon the enactment of that measure; and(3)be published in the Congressional Record as soon as practicable.(b)Effect of changed allocations, aggregates, and other budgetary levelsRevised allocations, aggregates, and other budgetary levels resulting from these adjustments shall be considered for the purposes of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) as the allocations, aggregates, and other budgetary levels contained in this concurrent resolution.(c)Budget committee determinationsFor purposes of this concurrent resolution, the levels of new budget authority, outlays, direct spending, new entitlement authority, revenues, deficits, and surpluses for a fiscal year or period of fiscal years shall be determined on the basis of estimates made by the chair of the Committee on the Budget of the applicable House of Congress.4004.Adjustments to reflect changes in concepts and definitions(a)House of RepresentativesIn the House of Representatives, the chair of the Committee on the Budget may adjust the appropriate aggregates, allocations, and other budgetary levels in this concurrent resolution for any change in budgetary concepts and definitions consistent with section 251(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(1)).(b)SenateUpon the enactment of a bill or joint resolution providing for a change in concepts or definitions, the Chairman of the Committee on the Budget of the Senate may make adjustments to the levels and allocations in this resolution in accordance with section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)).4005.Adjustment for changes in the baselineThe chair of the Committee on the Budget of the House of Representatives and the Chairman of the Committee on the Budget of the Senate may adjust the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution to reflect changes resulting from the Congressional Budget Office’s updates to its baseline for fiscal years 2021 through 2030.4006.Limitation on advance appropriationsNotwithstanding subsection (d) of section 203 of the Bipartisan Budget Act of 2019 (Public Law 116–37; 133 Stat. 1052), such section 203 shall continue to have force and effect in the House of Representatives during fiscal year 2021.4007.Repeal of supermajority enforcement requirementSection 3203 of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, is repealed. 4008.Exercise of rulemaking powersCongress adopts the provisions of this title—(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such they shall be considered as part of the rules of each House or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent with such other rules; and(2)with full recognition of the constitutional right of either the Senate or the House of Representatives to change those rules (insofar as they relate to that House) at any time, in the same manner, and to the same extent as is the case of any other rule of the Senate or House of Representatives. Secretary of the SenateClerk of the House of Representatives